IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

MARCUS EDWARD NALL,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D17-0770

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 7, 2017.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Andy Thomas, Public Defender, and Joel Arnold, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




WOLF, J.

      In this appeal pursuant to Anders v. California, 386 U.S. 738 (1967), we find

no reversible error. Therefore, we AFFIRM appellant’s judgment and sentence.

However, we REMAND for the trial court to correct a scrivener’s error in the order

revoking community control; the order indicates appellant admitted to violating his
community control when, in fact, appellant was found to have violated his

community control after an evidentiary hearing. See Nickolas v. State, 66 So. 3d
1077, 1077 (Fla. 1st DCA 2011).

B.L. THOMAS, C.J., and WINOKUR, J., CONCUR.




                                       2